Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 06/01/2022 is acknowledged. Claims 1-20 have been canceled. Claims 21-33 are newly added. Thus, claims 21-33 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation recites “detecting a time length of a first interval in which a first voltage representative of the bus voltage is within a preset voltage range during two adjacent sine half-wave cycles” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a preset voltage range? And how does it detect a time length of a first interval?
Regarding claim 21, the limitation recites “determining that the LED lighting system operates in a trailing edge dimming mode when the time length of the first interval is greater than a first reference time during N consecutive sine half-wave cycles” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is the time length of the first interval and what is a first reference time? How does it determine that the LED lighting system operates in a trailing edge dimming mode?
Regarding claim 24, the limitation recites “further comprising generating a leading edge detection signal by detecting the rising edge of the first voltage” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how does it generate a leading detection signal? 
In claim 32, the limitation recites “further comprising determining whether the LED lighting system operates in a non-dimming mode by detecting the time length of the first interval” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that how does it determine whether the LED lighting system operates in a non-dimming mode?
Regarding claims 29-31, the limitation recites “a first reference voltage” and “a second reference voltage” in claim 29, the limitation recites “a third reference voltage” in claim 30, and the limitation recites “a fourth reference voltage” in claim 31 is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers. It is unclear that what is a first reference voltage, a second reference voltage, a third reference voltage and a fourth reference voltage? Where are they coming from?
The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 22-33 are depending on claim 21, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11382196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because he differences between the two sets of claims are only minor structural variations that are not seen to involve an inventive step when the abilities of person of ordinary skill are taken into consideration. The claim limitations of the U.S Patent No. 11382196 B2 clearly anticipated the claim limitations of the pending application. They are containing the same essential limitations, and they are both capable performed the same function.
Regarding claims 21-33, the limitations of the applicant’s claims are obvious variations of the mapped claims above. While the pending claim 21 use different vernacular than the patented claim 1 of U.S Patent No. 11382196 B2, e.g., the patented claim 1 recites “A dimming mode detection circuit for an LED lighting system” and the pending claim 21 recites “A method of controlling a light-emitting diode (LED) lighting system.” One of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention, and they are containing the same essential limitations. However, the patented application directed to an apparatus claim, and the pending application directed to a method claim. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its structure is generally held to be within the skill of the art. Therefore, it would have been obvious that the claims 21-33 of pending application contains the same essential limitations as claims 1-20 of U.S Patent No. 11382196 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        10/21/2022